Citation Nr: 0120036	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  00-17 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to increased rating for an appendectomy scar, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lloyd M. Cramp, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1949 to 
December 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln Nebraska, which awarded an increased 10 percent 
rating for appendectomy scar.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's appendectomy scar is productive of 
subjective complaints of constant pain, tenderness on 
palpation, and ulceration; the objective evidence reveals 
tenderness to deep and light touch, but no apparent adhesion 
to deeper tissue, and there is no clinical evidence of 
gastrointestinal symptoms.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
appendectomy scar have not been met.  38 U.S.C.A. §§ 1155, 
5103 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, including § 
4.118, Diagnostic Code 7804 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his service-connected appendectomy 
scar should be rated higher than the current 10 percent 
rating.  Specifically, the veteran asserts that his 
appendectomy scar causes him constant unrelieved pain; that 
it affects his sleep, allowing him to lie comfortably only on 
his right side; and that it limits the amount he can lift.

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 ("VCAA"), 38 U.S.C.A. § 5103A (West Supp. 2001).  
This law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  The 
Board finds that in a February 2001 letter, the RO informed 
the veteran of the changes brought about by the new 
legislation; informed him of the evidence currently of 
record, and the evidence needed to substantiate his claim; 
and offered assistance in obtaining any relevant evidence 
known to the veteran, that is not currently of record.  In 
response, the veteran notified the RO that he knew of no 
further evidence, and that he wished to proceed with the 
processing of his claim.  In that regard, the Board finds 
that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim, and the RO made 
satisfactory efforts to ensure that all relevant evidence had 
been associated with the claims file.  Moreover, the claims 
file appears to contain all relevant service medical records 
and the veteran was afforded a VA examination in November 
1999.  There is no indication in the file that there are 
additional relevant records that have not yet been associated 
with the claims file.  As such, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The history of this appeal is set forth as follows.  In a 
December 1991 rating decision, the veteran was granted 
service connection for an appendectomy scar, and received a 
noncompensable rating dating from November 1991.  That 
decision was based on evidence that included the veteran's 
service medical records, which reflect an in-service 
appendectomy in August 1951.

In September 1999, the veteran filed a claim for an increased 
rating for his service-connected appendectomy scar.  In a 
March 2000 rating decision, the RO awarded a 10 percent 
rating for the veteran's appendectomy scar, effective 
September 1999.  That decision was based on evidence that 
included findings in a November 1999 VA examination report, 
which reflected tenderness to both light and deep touch to an 
area completely surrounding the scar, but no apparent 
adhesion of the scar to deeper tissue.  Additionally, a 
private medical report dated in September 1999, from an 
unidentified source, reported palpable tenderness and 
probable adhesions.  The veteran disagreed with the March 
2000 rating decision, and initiated this appeal.  
Essentially, the veteran maintains that the 10 percent rating 
does not accurately reflect the level of impairment of his 
appendectomy scar.  

Subsequent to the initiation of this appeal, the RO issued a 
supplemental statement of the case, continuing the 10 percent 
rating of the appendectomy scar.  That decision was based on 
evidence that included testimony of the veteran at a November 
2000 hearing before the RO hearing officer.  During the 
hearing, the veteran testified to constant pain, repeated 
ulcerations, limitation in ability to lift, and impairment of 
ability to sleep.  Additionally, outpatient treatment records 
from the VAMC in Lincoln Nebraska, dated August 2000, showed 
complaints of abdominal pain estimated at 6-7 out of 10.  
Also, private medical reports dated January 1999 to March 
2000, showed complaints of abdominal pain, along the 
appendectomy scar.

The veteran is presently assigned a 10 percent rating for his 
appendectomy scar pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7804, under which a 10 percent rating is assigned for 
scars, superficial, tender and painful on objective 
demonstration.  The Board also notes under 38 C.F.R. § 4.118, 
Diagnostic Code 7803, a 10 percent rating is assigned for 
scars, superficial, poorly nourished, with repeated 
ulceration.  Additionally, under 38 C.F.R. § 4.114, 
Diagnostic Code 7301, a 10 percent rating is assigned for 
peritoneum adhesions, manifested by pulling pain on 
attempting work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distention.  
Under this diagnostic code, the next higher rating of 30 
percent is available for partial obstruction manifested by 
delayed motality of barium meal and less frequent and less 
prolonged episodes of pain.  

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part below.  However, the Board finds 
that the currently assigned 10 percent rating is proper, and 
the preponderance of the evidence is against the veteran's 
claim for a rating in excess of 10 percent at this time.  

Reviewing the evidence of record reveals the following.  
Private medical records show complaints in September 1999, of 
a "catch" in the veteran's abdominal scar; and no 
gastrointestinal symptoms.  An examination revealed palpable 
tenderness along the appendectomy scar.  Diagnosis included 
probable adhesions or muscle strain.  

The report of a VA examination conducted in November 1999 
shows complaints of almost constant pain and discomfort 
emanating from the area of the scar.  Physical examination 
revealed tenderness to light and deep touch; no apparent 
adherence of the scar to deeper tissue; no gastrointestinal 
symptoms; no keloid formation, edema, inflammation or skin 
breakdown; and no discoloration.  Diagnosis revealed that 
adhesions were more likely than not causing discomfort.

VA medical center outpatient treatment records from November 
2000 show complaints of right abdominal pain, unresponsive to 
application of heat; and no gastrointestinal symptoms.  An 
examination revealed point tenderness with palpation of the 
incision area.  The diagnosis was of muscle strain or 
adhesions.  

In view of the evidence presented, the Board finds that the 
veteran's appendectomy scar is properly rated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (scars, superficial, tender and 
painful on objective demonstration), which has an upper limit 
of a 10 percent rating.  The Board has also considered 
whether the veteran may be entitled to a higher rating under 
other related diagnostic code provisions.  The veteran's scar 
could also properly be rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7803 (scars, superficial, poorly nourished, 
with repeated ulceration).  However, that Diagnostic Code 
also has an upper limit of a 10 percent rating.  

The veteran's appendectomy scar could be rated by analogy to 
38 C.F.R. § 4.114, Diagnostic Code 7301, which rates 
peritoneum adhesions.  However, the Board finds that the 
veteran's symptoms warrant no more than a 10 percent rating 
under that provision, reflecting moderate symptomatology, 
manifested by pulling pain on attempting work or aggravated 
by movements of the body.  There is no evidence in the record 
that the veteran's experiences occasional episodes of colic 
pain, nausea, constipation (perhaps alternating with 
diarrhea) or abdominal distention).  The Board finds no basis 
in the evidence to show that the veteran meets the criteria 
for the next higher 30 percent rating under 38 C.F.R. § 
4.114, Diagnostic Code 7301 (peritoneum adhesions of; 
moderately severe; partial obstruction manifested by delayed 
motality of barium meal and less frequent and less prolonged 
episodes of pain).  There is no evidence of a partial 
obstruction, nor is there any evidence of gastrointestinal 
symptoms from any of the medical evidence of record.  In 
short, the Board finds that the veteran's symptomatology most 
closely approximates the criteria for the currently assigned 
10 percent rating under Diagnostic Code 7804, and there is no 
basis for a higher rating at this time.

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's scar 
disability, as well as the current clinical manifestations of 
the disability and its effects on the veteran's earning 
capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  All other 
pertinent aspects of 38 C.F.R. Parts 3 and 4 have also been 
considered.  Should the veteran's disability increase in 
severity, he may be entitled to a higher evaluation; however, 
at present, there is no basis for a higher rating.  See 38 
C.F.R. § 4.1.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable, and the increased rating claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect (and the veteran does 
not contend) that the veteran's service-connected 
appendectomy scar has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The schedular criteria not having been met, the claim for 
entitlement to a rating in excess of 10 percent for an 
appendectomy scar, is denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

